Opinion issued April 3, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01163-CV
____________

GEORGE VICTOR PELC, Appellant

V.

CECILIA JEAN LATHAM, Appellee



On Appeal from the 245th District Court
Harris County, Texas
Trial Court Cause No. 2002-26769



MEMORANDUM OPINION
	On December 23, 2002, this Court issued an order that stated in part:
		On November 18, 2002, appellant filed in this Court an
affidavit of indigence.  This affidavit of indigence is
dismissed, however, because for appeals, affidavits of
indigence must be filed in the trial court.  See Tex. R. App.
P. 20.1(c)(1).  Accordingly, appellant is not entitled to
proceed without advance payment of the appellate costs.
		The $125 filing fee is past due, and by our order dated
December 10, 2002, the appeal is subject to dismissal if it
is not paid to this Court by December 27, 2002.

		Subject to payment being made by appellant, the trial court
clerk is ordered to file the clerk's record by January 21,
2003.  If the clerk's record is not so filed by that time, the
trial court clerk is ordered to advise this Court in writing
of the reason why the clerk's record has not been filed.  If
the reason is the failure of appellant to pay for the clerk's
record, appellant is advised that the appeal is subject to
being dismissed.  See Tex. R. App. P. 37.3(b).

	To date, appellant has not paid the $125 filing fee, nor has the clerk's record
been filed.  Therefore, the appeal dismissed for want of prosecution.
	It is so ORDERED.
PER CURIAM
Panel consist of Justices Hedges, Jennings and Alcala.